Case 1:15-cv-07025-RBK-JS Document 569 Filed 04/01/19 Page 1 of 1 PageID: 34955

                          UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                 Minutes of Proceedings




  OFFICE: CAMDEN                                      DATE: April 1, 2019

  JUDGE JOEL SCHNEIDER

  COURT REPORTER: E.C.R.


  TITLE OF CASE:                                      DOCKET NO. 15-cv-7025 (RBK)
  EAGLE VIEW TECHNOLOGIES, INC. et al
  v.
  XACTWARE SOLUTIONS, INC. et al


 APPEARANCES:
 Hector Ruiz, Gianni Cutri, Adam Alper, Michael DeVries and Lynn Yang, Esqs. for Plaintiffs
 Scott Christie, Lee Bromberg, Wyley Proctor and Matthew Sklar, Esqs. for Defendants


 NATURE OF PROCEEDINGS: Settlement Conference / Joint Final Pretrial Conference
 Settlement Conference held off the record.
 Joint Final Pretrial Conference held on the record.
 Order to be entered.




                                                          s/Sarah Eckert
                                                          DEPUTY CLERK




  TIME COMMENCED: 10:10 a.m.
  TIME ADJOURNED: 11:20 a.m.
  TOTAL TIME: 1 hour 10 minutes
